Citation Nr: 0529898	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  03-34 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
for chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1981.  His report of discharge notes that he had two 
years prior service.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The veteran testified before the undersigned Veterans Law 
Judge in June 2005, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West  
Supp. 2001) and who participated in this decision.

The veteran's representative submitted a claim for erectile 
dysfunction, as secondary to his service connected back 
disability, in April 2005.  This claim is referred to the RO 
for appropriate action.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the RO granted 
entitlement to service connection for chronic low back 
strain, as secondary to the service-connected residuals of 
left knee injury in an April 2003 rating decision, granting a 
10 percent evaluation effective March 9, 2001.  The veteran 
appealed the rating assigned.  Hence, the Board will consider 
the proper evaluation to be assigned for this disability from 
the time period beginning with the grant of original service 
connection, pursuant to the Court's holding in Fenderson.  

In considering the proper evaluation to be afforded the 
service connected lower back disability, the RO granted 
entitlement to service connection for radiculitis of the 
right lower extremity, evaluating it as 10 percent disabling, 
effective September 23, 2003.  The veteran has not appealed 
either the evaluation assigned or the effective date.  This 
issue is therefore not before the Board.


FINDING OF FACT

The chronic lumbosacral strain with spondylolisthesis at 
anterior L5 and S1 is productive of pronounced symptomatology 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, and other neurological findings appropriate to the 
site of the S1 disc with little intermittent relief; without 
evidence of vertebral fractures or ankylosis.


CONCLUSION OF LAW

The criteria for an initial evaluation of 60 percent, and no 
more, for chronic lumbosacral strain with spondylolisthesis 
at anterior L5 and S1 have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 
4.21, 4.40, 4.41, 4.44, 4.45, 4.59, 4.71a, Diagnostic Code 
5293.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  38 
C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, a VCAA letter was provided to 
the veteran prior to the initial unfavorable agency decision.  
Notice of the laws and regulations effected by VCAA and the 
evidence and information necessary to substantiate the 
veteran's claim was provided in a March 2003 VCAA letter.  
However, this letter discussed the issue of service 
connection for a lower back disability, which was 
subsequently granted.  The veteran appealed the evaluation 
assigned.  According to VA's General Counsel, the notice 
provisions of VCAA do not apply if, in response to a decision 
on a claim for which VA has already provided the VCAA notice, 
the claimant files a notice of disagreement (NOD) that raises 
a new issue.  See VAOPGCPREC 8-2003 (December 22, 2003).  
This is the situation here.  Therefore, in accordance with 
VAOPGCPREC 8-2003, the notice provisions of VCAA are not 
applicable as to the claim for an increased initial rating 
for the low back disability.  That is, because the veteran 
was provided with adequate VCAA notice in March 2003 in 
regard to his initial service connection claim, VA is not 
required to provide additional notice with respect to the 
subsequent "downstream" claim for an increased rating.  The 
Board therefore concludes, based on the VA OGC opinion, that 
furnishing the veteran with additional VCAA notice is not 
required.  See 38 U.S.C.A. 7104(c) [the Board is bound in its 
decisions by precedential opinions of the chief legal officer 
of VA].

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes 
statements from the veteran's spouse regarding her 
observations of his physical state, VA treatment records and 
hearing testimony.  There are also of record reports of two 
VA examinations of the veteran, which will be described 
below.  The veteran and his representative have not 
identified any existing evidence which has not been obtained.  
In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The Board additionally observes that the veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and presented testimony at a personal hearing before 
the undersigned Veterans Law Judge.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 3.103 (2005).  Accordingly, the 
Board will proceed to a decision on the merits as to the 
issue on appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

II.  Higher Initial Evaluation

In statements and testimony, the veteran testified that he 
experiences greater limitation of motion in his lower back, 
including limitation based on painful movement, than has been 
recognized in the evaluation assigned his lower back 
disability.  In addition, the veteran submitted the statement 
of his spouse after his June 2005 hearing before the 
undersigned Veterans Law Judge, received in July 2005 with 
waiver of review by the AOJ.  In her statement, the veteran's 
spouse notes that she has observed the veteran's lower back 
symptoms to progress over the nine years they have been 
married.  She described the veteran as being in great 
discomfort when trying to help with the gardening on their 
farm.  When projects have to be finished, she stated he will 
push himself to assist in completing them, but often is in 
pain for days afterward, and has to miss work.  She has begun 
to hire outside help because the veteran is physically unable 
to assist.  The witness further described the veteran as 
unable to sit for long periods of time or to participate in 
previously enjoyed activities such as bike riding, kayaking, 
hiking, or camping.  Even walking has become difficult.  
Based on these contentions and the observations of the 
veteran's witness, the veteran is requesting a higher initial 
evaluation for his lower back disability.

The RO granted service connection for chronic low back 
strain, as secondary to the service-connected residuals of 
left knee injury, in an April 2003 rating decision.  A 10 
percent evaluation was assigned, effective March 9, 2001, the 
date the veteran's claim was received.  This evaluation has 
been confirmed and continued to the present.

The Board notes that the RO also granted service connection 
for radiculitis of the right lower extremity, associated with 
the service-connected lumbosacral strain, in a March 2005 
rating decision.  A separate 10 percent evaluation was 
assigned, effective September 23, 2003, the date of the 
change in regulation allowing the separate, compensable 
evaluation for objective neurologic abnormalities.  See 
38 C.F.R. § 4.71a, Note (1) following General Rating Formula 
for Disease and Injuries of the Spine (effective September 
26, 2003).  The veteran did not appeal the evaluation 
assigned, as noted above, in the Introduction.  

VA treatment records, dated in February 2001 and from April 
2003 to July 2004 show complaints of and treatment for a 
painful lower back with a diagnosis of spondylosis.

A June 2001 VA examination shows complaints of pain in the 
right buttock after standing for a prolonged period of time 
which progresses to numbness and pain radiating down the 
posterior aspect of the right leg, trouble sitting for long 
periods of time, and inability to walk more than a quarter of 
a mile.  The examiner reported objective observations of no 
tenderness over the lumbar spine but tenderness in the right 
posterior iliac crest.  Range of motion was reported to be 
full in flexion motion but with complaints of pain at the 
extreme, and a restriction of 10 degrees lateral bending, 
bilaterally.  The examiner diagnosed chronic low back strain 
with radiculitis.  In an addendum, the examiner noted that 
range of motion in the back could be decreased by up to 50 
percent during flare-up or overuse.  Results of X-rays taken 
in conjunction with the examination revealed spurring in the 
anterior margins of the lumbar vertebrae, spondylolysis and 
listhesis between L5 and S1 with vacuum phenomenon, and 
narrowing of the joint space between L4-5, L5-S1.  

In February 2005, the veteran again underwent VA examination.  
The report reflects subjective complaints of worsening lower 
back pain, mostly on the right, occurring 85-90 percent of 
the time with shooting pain down his legs, occasional 
numbness down to his feet, especially in the S1 distribution 
of the lateral aspect of his feet, a burning sensation, and 
numbness and tingling in the 4th and 5th toes.  The pain is 
constant and measures 3 or 4 of 10 with increase to 6 or 7 at 
its worst, exacerbated by physical activity.  The pain is 
relieved by rest, medications such as 800 mg of Ibuprofen or 
Darvon 65.  He reported never taking bed rest as treatment 
for these symptoms but indicated that his physician has told 
him to do so.  He reported functional impairment of not being 
able to bend and squat; to participate in  sports, heavy 
lifting, planting, digging; or to work in the garden of any 
significance.  

The examiner reported objective observations of normal 
posture and gait, but radiation of pain upon movement going 
down the right side of the lower back to the veteran's 
buttocks and posterior thigh.  Muscle spasm was present, more 
so on the right side of the lower back and in the right 
paraspinous muscles.  Tenderness to palpation was objectively 
observed, also greater in the right paraspinous musculature 
between L3 and the sacrum.  Straight leg raising was positive 
on the right at 70 degrees with dorsiflexion in the foot and 
accompanied by low back and right leg pain, numbness and 
tingling.  Straight leg raising was negative on the left.  No 
fixed position ankylosis of the lumbar spine was found.  
Range of motion was measured at zero to 35 degrees of flexion 
with pain, zero to 20 degrees extension with pain, zero to 25 
right lateral flexion with significant pain, zero to 20 
degrees left lateral flexion with pain, zero to 30 degrees 
right rotation with significant pain, and zero to 30 degrees 
left rotation with minor pain.  The examiner observed that 
pain was a major limiting factor in the veteran's range of 
thoracolumbar spine motion.  The examiner additional noted 
that the veteran's was observed to manifest fatigue, 
weakness, and lack of endurance.  No incoordination was noted 
after repetitive use, only pain, fatigue, weakness, and lack 
of endurance.

The examiner further observed that intervertebral disk 
syndrome with chronic apparent nerve involvement was present 
in the lumbar spine.  Spinal deficit of the lumbar spine was 
described as an S1 distribution with no sensory deficit or 
motor weakness in L1, L2, L3, L4, L5.  Motor function was 
found to be abnormal in the lower extremities, with decreased 
motor function in the S1 distribution, and strength was 
measured at 4 of 5 in knee flexion and plantar flexion of the 
right foot and knee respectively as compared to 5 of 5 on the 
left.  Sensory function was also found to be abnormal in the 
S1 distribution with decreased sensation of lateral leg in 
the lateral foot in the back of the thigh to pinprick light 
touch.  No bowel or bladder dysfunction was noted.  The 
veteran reported erectile dysfunction, but indicated that he 
is unsure what it is due to.    Motor and sensory function 
was found to be normal in the upper extremities, with biceps, 
triceps, and reflexes at 2+ in the right and left.

Results of X-rays taken of the lumbar spine were found to 
reveal normal alignment in the lateral view with the 
exception of a Grade I anterior listhesis at L5 on S1.  The 
examiner opined that this was probably on the basis of pars 
defects, bilaterally, and indicated that the abnormality 
could be seen on the frontal view faintly.  Pedicles and 
transverse processes appeared to be intact.  The sacroiliac 
joints were patent.  Early anterior spurring was seen 
throughout the lumbar spine, but other vertebral bodies and 
intervertebral disc spaces were well maintained.  The 
examiner recorded an impression of L5-S1 spondylolisthesis.

The examiner diagnosed lumbar sacral strain with radiculitis 
and spondylolisthesis anterior L5 and S1.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2005). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The regulations governing the evaluation of back disabilities 
changed during the pendency of the veteran's claim.

Under the regulations in effect at the time the veteran filed 
his claim, 38 C.F.R. § 4.71a, Diagnostic Code 5292, which 
pertains to limitation of motion of the lumber spine, 
afforded a 10 percent evaluation for slight limitation of 
motion, a 20 percent evaluation for moderate limitation of 
motion, and a 40 percent evaluation for limitation of motion 
that was characterized as severe.

Diagnostic Code 5295, which contemplates lumbosacral strain, 
directed that a 10 percent evaluation be assigned for 
lumbosacral strain manifested by characteristic pain on 
motion; a 20 percent evaluation for lumbosacral strain 
manifested by muscle spasm on extreme forward bending; and a 
40 percent evaluation for several lumbosacral train with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome, afforded a 10 percent evaluation for mild 
symptomatology, a 20 percent evaluation for moderate 
symptomatology and recurring attacks, a 40 percent evaluation 
for severe symptomatology of recurring attacks with 
intermittent relief, and a 60 percent evaluation for 
pronounced symptomatology with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the disease 
disc, with little intermittent relief.

38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (prior to 
September 26, 2003), and 5293 (prior to September 23, 2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.....		
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine................................	
			30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis..............		
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height..................				
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

38 C.F.R. § 4.71a, Diagnostic Code 5235 to 5243 (2005).

The criteria for rating intervertebral disc syndrome that 
became effective on September 23, 2002, contained a note 
defining incapacitating episodes and chronic orthopedic and 
neurologic manifestations.  The Federal Register version 
setting forth the final rule indicates that the three notes 
following the version of Diagnostic Code 5293 that became 
effective on September 23, 2002, were deleted when 
intervertebral disc syndrome was reclassified as Diagnostic 
Code 5243 in the criteria that became effective on September 
26, 2003.  This was apparently inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

In the present case, in determining the disability 
evaluation, VA must acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and explain the reasons and 
bases used to support its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board, in providing 
every reasonable doubt to the veteran and applying all 
potential applicable criteria, finds that the veteran meets 
the criteria for a 60 percent evaluation under Diagnostic 
Code 5293 effective prior to September 23, 2002.  38 C.F.R. 
§ 3.102.  The medical evidence clearly demonstrates that the 
veteran has been diagnosed with intervertebral disc syndrome 
and throughout the appeal period has been objectively 
observed to exhibit pronounced, persistent symptomatology 
compatible with sciatic neuropathy, including demonstrable 
muscle spasm, range of motion limited by pain, positive 
straight leg raising tests, decreased sensation, muscle 
strength, and motor capabilities, and increased fatigue, 
weakness, and lack of endurance on repetitive use.

In June 2001, the veteran underwent VA examination for 
joints, a specialized VA examination for spine was not 
conducted.  Nevertheless, the Board finds the report contains 
sufficient evidence to evaluate the veteran's lower back 
disability-especially when viewed in the context of 
subsequent VA examination in February 2005, which rendered 
more detail concerning the veteran's manifested neurological 
deficits, including that diagnosed in June 2001.

The subsequent, February 2005, VA examination confirmed the 
presence of tenderness to palpation and muscle spasm on both 
sides of the lower spine, right greater than the left, and 
neurological deficits in sensation and motor strength in both 
lower extremities with numbness and tingling in the toes of 
both feet-the right worse than the left.  The February 2005 
examination report further notes specific symptomatology, 
including S1 distribution with sensory and motor deficits on 
the right side at S1, including decreased sensation of the 
lateral leg in the lateral foot in the back of the thigh to 
pinprick light touch, with decreased strength with knee 
flexion and plantar flexion of the foot.  Specifically, 
strength in the right lower extremity was measured at 4 of 5 
as compared to the left.  This evidence supports the higher, 
60 percent, evaluation.  Moreover, the examiners found 
additional limitation of motion by 50 percent due to flare-
ups and over-use in June 2001 and, in February 2005, 
additional fatigue, weakness, and lack of endurance after 
repetitive use.  See VAOPGCPREC 36-97 (December 12, 1997) 
(Diagnostic Code 5293 involves loss of range of motion and 
that 38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under that diagnostic code).  

In consideration of the mechanical limitation of motion, 
additional limitation of motion to flare-ups, overuse, and 
repetitive use; observation of neurological deficits in motor 
strength and sensation on the left in addition to the right; 
and clinical findings of structural abnormalities, the Board 
finds that the veteran's disability picture more closely 
approximates that of pronounced persistent symptoms of 
intervertebral disc syndrome compatible with sciatic 
neuropathy under the criteria in effect prior to September 
26, 2003.  The Board specifically notes, however, that the 
criteria for a 60 percent evaluation under Diagnostic Code 
5293 (in effect prior to September 26, 2003) is met both 
prior to and after September 26, 2003.

A higher 100 percent evaluation is afforded under the old 
criteria under Diagnostic Code 5286 for ankylosis of the 
spine at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  In addition, under 
Diagnostic Code 5285, the residuals of fractured vertebrae 
are evaluated at 100 percent disabling with cord involvement, 
and 60 percent disabling without cord involvement.  In 
addition, 10 percent, additionally, is warranted for 
demonstrable deformity of the vertebral body in other cases.  
See 38 C.F.R. § 4.71(a), Diagnostic Codes 5285 and 5286 
(prior to September 26, 2003).  Under the new criteria, a 
higher, 100 percent, evaluation is afforded for unfavorable 
ankylosis of the entire spine.  See 38 C.F.R. § 4.71(a) 
General Rating Formula for Disease and Injuries of the Spine 
(effective September 23, 2003).  However, the medical 
evidence simply does not demonstrate that the required 
manifestations are present.  First, neither the veteran's 
thoracolumbar or lumbar spine, nor his entire spine, is 
ankylosed-favorably or unfavorably.  Rather, the medical 
evidence shows that he can move his thoracolumbar spine, 
albeit with pain and limitation.  Second, the medical 
evidence of record does not establish that the veteran 
sustained fracture to any of his vertebrae.

In evaluating the veteran's service-connected lower back 
disability, the Board considered the disabling effects of 
pain, as indicated in the above discussions.  See DeLuca, 
supra.  The veteran's complaints of pain and pain upon 
motion, limited motion, and periods of flare-ups and findings 
of limited motion on flare-ups and overuse and fatigue, 
weakness, and lack of endurance were considered in the level 
of impairment and loss of function attributed to his lower 
back disability.  The Board notes that these manifestations 
are credited to provide the evaluation already assigned for 
this disability herein.  VAOPGCPREC 36-97 (December 12, 
1997).  

The Board must also consider whether separate ratings are 
appropriate for the various manifestations of the low back 
disability.  In this case, the disability at issue is already 
rated based on Diagnostic Codes for lumbosacral strain and 
intervertebral disc disease.  It is noted that the criteria 
for lumbosacral strain specifically considers limitation of 
forward bending, loss of lateral motion.  The criteria for 
intervertebral disc disease, which do not expressly refer to 
limitation of motion, have been held to involve limitation of 
range of motion.  VAOPGCPREC 36-97 (December 12, 1997).  
Since a separate rating must be based upon additional 
disability, to assign a separate rating for the veteran's low 
back disorders would violate the regulations prohibiting the 
pyramiding of various diagnoses of the same disability.  
38 C.F.R. § 4.14 (2005); see VAOGCPREC 23-97; see also 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (a separate 
rating may be granted for a "distinct and separate" 
disability' that is, "when none of the symptomatology...is 
duplicative...or overlapping."). 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Here, the Board finds no 
evidence of an exceptional disability.  The veteran has not 
required frequent hospitalization for his service-connected 
lower back disability.  He has not averred or testified that 
his service-connected lower back disability has markedly 
interfered with his employment.  Hence, the evidence does not 
make application of the schedular criteria impractical.  
Hence, extra-schedular consideration is not warranted.  

Accordingly, the Board concludes that the impairment 
resulting from the veteran's service-connected chronic 
lumbosacral strain warrants an evaluation of 60 percent, and 
no greater.  

The Board has evaluated the veteran under the criteria in 
effect prior to September 26, 2003, as it finds that is most 
favorable to the veteran.  See  VAOPGCPREC 7-2003 (November 
19, 2003), VAOPGCPREC 3-2000 (Apr. 10, 2000).

The Board has considered whether staged ratings are 
appropriate, as required under Fenderson, supra.  In the 
present case, the Board finds it is unnecessary to provide 
staged ratings, as the maximum evaluation allowed under the 
appropriate diagnostic code may be assigned from the date of 
claim.




ORDER

A rating of 60 percent, and no greater, is awarded for 
chronic lumbosacral strain with spondylolisthesis at anterior 
L5 and S1, subject to the laws and regulations governing the 
award of monetary benefits.




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


